                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION


TERRANCE WHITE
#129406                                                                             PLAINTIFF

VS.                                5:19-CV-00157-BRW-JJV

SAMUEL BAKER, Lieutenant; and
SCOTT, Deputy, Brassell Adult Detention Center                                  DEFENDANTS


                                            ORDER

          I have reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe. No objections have been filed, and the time to do so has

passed. After careful review, I approve and adopt the Proposed Findings and Recommendations

in all respects.

          Accordingly, this case is DISMISSED WITHOUT PREJUDICE due to a lack of

prosecution. I certify that an in forma pauperis appeal from this Order would not be taken in good

faith.1

          IT IS SO ORDERED this 14th day of August, 2019.



                                                          Billy Roy Wilson__________________
                                                          UNITED STATES DISTRICT JUDGE




1
    28 U.S.C. § 1915(a)(3).
                                                1
